Title: From James Madison to Wilson Cary Nicholas, 2 August 1789
From: Madison, James
To: Nicholas, Wilson Cary


Dear Sir
N. York Aug: 2. 1789.
My last inclosed a continuation of the printed Journals of the H. of Reps. I now add two sheets more. They are no otherwise valuable than as they serve to make up an entire sett.
The commercial bills are at lengths off our hands. They have been so long delayed that an interregnum of a day or two will take place even in this & the adjacent ports, and an inconvenient one in the distant ports. The Judiciary bill comes next into consideration. The subject itself is full of difficulties and the bill as sent from the Senate has left many of them to be contended with by the H. of Reps. The utmost that can be hoped will be to avoid in the first essay fundamtal [sic] and obnoxious errors. Time alone and the aid of the Judges after some little experience, will be able to render the system tolerably correct.
The proposed amendments of which I sent you a copy have since been in the hands of a committee composd of a member from each State. Their report is inclosed. [Some] of the changes are perhaps for the better, others for the worse. From the concord of the Come. and the language used in the House on the last discussion, I indulge a confidence that something will be effected. For the Senate I can less answer, but I have no reason for distrust in case the plan be kept within its present limits. I am Dr. Sir Yrs.
Js Madison Jr
